NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 16-50268

                  Plaintiff-Appellee,             D.C. No. 3:10-cr-00315-BEN

   v.
                                                  MEMORANDUM*
 IVAN MARTINEZ-RAMIREZ,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                            Submitted January 18, 2017**

Before: TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Ivan Martinez-Ramirez appeals from the district court’s judgment and

challenges the 12-month sentence imposed upon his revocation of supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

        Martinez-Ramirez contends that the district court procedurally erred and

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violated his due process rights by failing to notify him at sentencing for the

underlying offense that he could receive an above-Guidelines sentence for

violating the terms of his supervised release. The record does not support this

contention. At his sentencing on his underlying offense, Martinez-Ramirez

received notice of all of the conditions of his supervised release and the district

court informed him of the possible penalties for violating those conditions.

      Martinez-Ramirez next argues that the district court did not explain the

upward variance adequately. This argument is also belied by the record, which

reflects that the court sufficiently explained its reasons for the sentence by

reference to appropriate considerations. See United States v. Carty, 520 F.3d 984,

992 (9th Cir. 2008) (en banc).

      Martinez-Ramirez finally claims that his sentence is substantively

unreasonable because the one-third upward variance from the Guidelines range

was not warranted. The district court did not abuse its discretion. See Gall v.

United States, 552 U.S. 38, 51 (2007). The above-Guidelines sentence is

substantively reasonable in light of the 18 U.S.C. § 3583(e) sentencing factors and




                                           2                                     16-50268
the totality of the circumstances, including Martinez-Ramirez’s lengthy period of

noncompliance. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                         3                                  16-50268